Name: 2003/33/EC: Council Decision of 19 December 2002 establishing criteria and procedures for the acceptance of waste at landfills pursuant to Article 16 of and Annex II to Directive 1999/31/EC
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  research and intellectual property;  technology and technical regulations
 Date Published: 2003-01-16

 Avis juridique important|32003D00332003/33/EC: Council Decision of 19 December 2002 establishing criteria and procedures for the acceptance of waste at landfills pursuant to Article 16 of and Annex II to Directive 1999/31/EC Official Journal L 011 , 16/01/2003 P. 0027 - 0049Council Decisionof 19 December 2002establishing criteria and procedures for the acceptance of waste at landfills pursuant to Article 16 of and Annex II to Directive 1999/31/EC(2003/33/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste(1), and in particular Article 16 thereof and Annex II thereto,Whereas:(1) Pursuant to Article 16 of Directive 1999/31/EC, the Commission is to adopt specific criteria and/or test methods and associated limit values for each class of landfill.(2) A procedure should be laid down to determine the acceptability of waste at landfills.(3) Limit values and other criteria should be set for waste acceptable at the different classes of landfills.(4) The test methods to be used for determining the acceptability of waste at landfills should be determined.(5) It is appropriate from a technical point of view to exempt from the criteria and procedures set out in the Annex to this Decision those wastes generated by the extractive industry that are deposited on-site.(6) A suitably short transition period should be granted to Member States to develop the necessary system to apply this Decision and a further brief transition period may be necessary for Member States to ensure the application of the limit values.(7) The measures provided for in this Decision are not in accordance with the opinion of the Committee established by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(2). They therefore have to be adopted by the Council in accordance with Article 18(4) of that Directive,HAS ADOPTED THIS DECISION:Article 1This Decision establishes the criteria and procedures for the acceptance of waste at landfills in accordance with the principles set out in Directive 1999/31/EC and in particular Annex II thereto.Article 2Member States shall apply the procedure as set out in section 1 of the Annex to this Decision to determine the acceptability of waste at landfills.Article 3Member States shall ensure that waste is accepted at a landfill only if it fulfils the acceptance criteria of the relevant landfill class as set out in section 2 of the Annex to this Decision.Article 4The sampling and testing methods listed in section 3 of the Annex to this Decision shall be used for determining the acceptability of waste at landfills.Article 5Without prejudice to existing Community legislation, the criteria and procedures as set out in the Annex to this Decision shall not apply to waste resulting from prospecting, extraction, treatment and storage of mineral resources nor from the working of quarries, when they are deposited on-site. In the absence of specific Community legislation, Member States shall apply national criteria and procedures.Article 6Any amendments necessary for future updating of this Decision to scientific and technical progress shall be adopted by the Commission, assisted by the Committee established under Article 18 of Directive 75/442/EEC, for example adjustment of the parameters in the lists of limit values and/or development of acceptance criteria and limit values for additional subcategories of landfills for non-hazardous waste.Article 71. This Decision shall take effect on 16 July 2004.2. Member States shall apply the criteria set out in section 2 of the Annex to this Decision by 16 July 2005.Article 8This Decision is addressed to the Member States.Done at Brussels, 19 December 2002.For the CouncilThe PresidentM. Fischer Boel(1) OJ L 182, 16.7.1999, p. 1.(2) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Commission Decision 96/350/EC (OJ L 135, 6.6.1996, p. 32).ANNEXCRITERIA AND PROCEDURES FOR THE ACCEPTANCE OF WASTE AT LANDFILLSIntroductionThis Annex lays down the uniform waste classification and acceptance procedure according to Annex II to Directive 1999/31/EC on the landfill of waste (the "Landfill Directive").In accordance with Article 176 of the Treaty, Member States are not prevented from maintaining or introducing more stringent protective measures than those established in this Annex, provided that such measures are compatible with the Treaty. Such measures shall be notified to the Commission. This could be of particular relevance with reference to the limit values for cadmium and mercury in section 2. Member States may also introduce limit values for components not included in section 2.Section 1 of this Annex lays down the procedure to determine the acceptability of waste at landfills. This procedure consists of the basic characterisation, compliance testing and on-site verification as defined in section 3 of Annex II to the Landfill Directive.Section 2 of this Annex lays down the acceptance criteria for each landfill class. Waste may be accepted at a landfill only if it fulfils the acceptance criteria of the relevant landfill class as laid down in section 2 of this Annex.Section 3 of this Annex lists the methods to be used for the sampling and testing of waste.Appendix A defines the safety assessment to be carried out for underground storage.Appendix B is an informative Annex providing an overview of the landfill options available within the Directive and examples of possible subcategorisation of landfills' non-hazardous waste.1. PROCEDURE FOR THE ACCEPTANCE OF WASTE AT LANDFILLS1.1. Basic characterisationBasic characterisation is the first step in the acceptance procedure and constitutes a full characterisation of the waste by gathering all the necessary information for a safe disposal of the waste in the long term. Basic characterisation is required for each type of waste.1.1.1. Functions of basic characterisation(a) Basic information on the waste (type and origin, composition, consistency, leachability and - where necessary and available - other characteristic properties)(b) Basic information for understanding the behaviour of waste in landfills and options for treatment as laid out in Article 6(a) of the Landfill Directive(c) Assessing waste against limit values(d) Detection of key variables (critical parameters) for compliance testing and options for simplification of compliance testing (leading to a significant decrease of constituents to be measured, but only after demonstration of relevant information). Characterisation may deliver ratios between basic characterisation and results of simplified test procedures as well as frequency for compliance testing.If the basic characterisation of waste shows that the waste fulfils the criteria for a landfill class as laid down in section 2 of this Annex, the waste is deemed to be acceptable at this landfill class. If this is not the case, the waste is not acceptable at this landfill class.The producer of the waste or, in default, the person responsible for its management, is responsible for ensuring that the characterisation information is correct.The operator shall keep records of the required information for a period to be defined by the Member State.1.1.2. Fundamental requirements for basic characterisation of the waste(a) Source and origin of the waste(b) Information on the process producing the waste (description and characteristics of raw materials and products)(c) Description of the waste treatment applied in compliance with Article 6(a) of the Landfill Directive, or a statement of reasons why such treatment is not considered necessary(d) Data on the composition of the waste and the leaching behaviour, where relevant(e) Appearance of the waste (smell, colour, physical form)(f) Code according to the European waste list (Commission Decision 2001/118/EC)(1)(g) For hazardous waste in case of mirror entries: the relevant hazard properties according to Annex III to Council Directive 91/689/EEC of 12 December 1991 on hazardous waste(2)(h) Information to prove that the waste does not fall under the exclusions of Article 5(3) of the Landfill Directive(i) The landfill class at which the waste may be accepted(j) If necessary, additional precautions to be taken at the landfill(k) Check if the waste can be recycled or recovered.1.1.3. TestingAs a general rule waste must be tested to obtain the above information. In addition to the leaching behaviour, the composition of the waste must be known or determined by testing. The tests used for basic characterisation must always include those to be used for compliance testing.The content of the characterisation, the extent of laboratory testing required and the relationship between basic characterisation and compliance checking depends on the type of waste. A differentiation can be made between:(a) wastes that are regularly generated in the same process;(b) wastes that are not regularly generated.The characterisations outlined in points (a) and (b) will provide information that can be directly compared with acceptance criteria for the relevant class of landfill and, in addition, descriptive information can be supplied (e.g. the consequences of depositing with municipal waste).(a) Wastes regularly generated in the same processThese are individual and consistent wastes regularly generated in the same process, where:- the installation and the process generating the waste are well known and the input materials to the process and the process itself are well defined,- the operator of the installation provides all necessary information and informs the operator of the landfill of changes to the process (especially changes to the input material).The process will often be at a single installation. The waste can also be from different installations, if it can be identified as single stream with common characteristics within known boundaries (e.g. bottom ash from the incineration of municipal waste).For these wastes the basic characterisation will comprise the fundamental requirements listed in section 1.1.2 and especially the following:- compositional range for the individual wastes,- range and variability of characteristic properties,- if required, the leachability of the wastes determined by a batch leaching test and/or a percolation test and/or a pH dependence test,- key variables to be tested on a regular basis.If the waste is produced in the same process in different installations, information must be given on the scope of the evaluation. Consequently, a sufficient number of measurements must be taken to show the range and variability of the characteristic properties of the waste. The waste can then be considered characterised and shall subsequently be subject to compliance testing only, unless significant change in the generation processes occur.For wastes from the same process in the same installation, the results of the measurements may show only minor variations of the properties of the waste in comparison with the appropriate limit values. The waste can then be considered characterised, and shall subsequently be subject to compliance testing only, unless significant changes in the generation process occur.Waste from facilities for the bulking or mixing of waste, from waste transfer stations or mixed waste streams from waste collectors, can vary considerably in their properties. This must be taken into consideration in the basic characterisation. Such wastes may fall under case (b).(b) Wastes that are not regularly generatedThese wastes are not regularly generated in the same process in the same installation and are not part of a well-characterised waste stream. Each batch produced of such waste will need to be characterised. The basic characterisation shall include the fundamental requirements for basic characterisation. As each batch produced has to be characterised, no compliance testing is needed.1.1.4. Cases where testing is not requiredTesting for basic characterisation can be dispensed with in the following cases:(a) the waste is on a list of wastes not requiring testing as laid down in section 2 of this Annex;(b) all the necessary information, for the basic characterisation, is known and duly justified to the full satisfaction of the competent authority;(c) certain waste types where testing is impractical or where appropriate testing procedures and acceptance criteria are unavailable. This must be justified and documented, including the reasons why the waste is deemed acceptable at this landfill class.1.2. Compliance testingWhen waste has been deemed acceptable for a landfill class on the basis of a basic characterisation pursuant to section 1, it shall subsequently be subject to compliance testing to determine if it complies with the results of the basic characterisation and the relevant acceptance criteria as laid down in section 2.The function of compliance testing is periodically to check regularly arising waste streams.The relevant parameters to be tested are determined in the basic characterisation. Parameters should be related to basic characterisation information; only a check on critical parameters (key variables), as determined in the basic characterisation, is necessary. The check has to show that the waste meets the limit values for the critical parameters.The tests used for compliance testing shall be one or more of those used in the basic characterisation. The testing shall consist at least of a batch leaching test. For this purpose the methods listed under section 3 shall be used.Wastes that are exempted from the testing requirements for basic characterisation in section 1.1.4(a) and section 1.1.4(c) are also exempted from compliance testing. They will, however, need checking for compliance with basic characterisation information other than testing.Compliance testing shall be carried out at least once a year and the operator must, in any event, ensure that compliance testing is carried out in the scope and frequency determined by basic characterisation.Records of the test results shall be kept for a period that will be determined by the Member State.1.3. On-site verificationEach load of waste delivered to a landfill shall be visually inspected before and after unloading. The required documentation shall be checked.For waste deposited by the waste producer at a landfill in his control, this verification may be made at the point of dispatch.The waste may be accepted at the landfill, if it is the same as that which has been subjected to basic characterisation and compliance testing and which is described in the accompanying documents. If this is not the case, the waste must not be accepted.Member States shall determine the testing requirements for on-site verification, including where appropriate rapid test methods.Upon delivery, samples shall be taken periodically. The samples taken shall be kept after acceptance of the waste for a period that will be determined by the Member State (not less than one month; see Article 11(b) of the Landfill Directive.2. WASTE ACCEPTANCE CRITERIAThis section sets out the criteria for the acceptance of waste at each landfill class, including criteria for underground storage.In certain circumstances, up to three times higher limit values for specific parameters listed in this section (other than dissolved organic carbon (DOC) in sections 2.1.2.1, 2.2.2, 2.3.1 and 2.4.1, BTEX, PCBs and mineral oil in section 2.1.2.2, total organic carbon (TOC) and pH in section 2.3.2 and loss on ignition (LOI) and/or TOC in section 2.4.2, and restricting the possible increase of the limit value for TOC in section 2.1.2.2 to only two times the limit value) are acceptable, if- the competent authority gives a permit for specified wastes on a case-by-case basis for the recipient landfill, taking into account the characteristics of the landfill and its surroundings, and- emissions (including leachate) from the landfill, taking into account the limits for those specific parameters in this section, will present no additional risk to the environment according to a risk assessment.Member States shall report to the Commission on the annual number of permits issued under this provision. The reports shall be sent to the Commission at intervals of three years as part of the reporting on the implementation of the Landfill Directive in accordance with the specifications laid down in Article 15 thereof.Member States shall define criteria for compliance with the limit values set out in this section.2.1. Criteria for landfills for inert waste2.1.1. List of wastes acceptable at landfills for inert waste without testingWastes on the following short list are assumed to fulfil the criteria as set out in the definition of inert waste in Article 2(e) of the Landfill Directive and the criteria listed in section 2.1.2. The wastes can be admitted without testing at a landfill for inert waste.The waste must be a single stream (only one source) of a single waste type. Different wastes contained in the list may be accepted together, provided they are from the same source.In case of suspicion of contamination (either from visual inspection or from knowledge of the origin of the waste) testing should be applied or the waste refused. If the listed wastes are contaminated or contain other material or substances such as metals, asbestos, plastics, chemicals, etc. to an extent which increases the risk associated with the waste sufficiently to justify their disposal in other classes of landfills, they may not be accepted in a landfill for inert waste.If there is a doubt that the waste fulfils the definition of inert waste according to Article 2(e) of the Landfill Directive and the criteria listed in section 2.1.2 or about the lack of contamination of the waste, testing must be applied. For this purpose the methods listed under section 3 shall be used.>TABLE>Waste not appearing on this list must be subject to testing as laid down under section 1 to determine if it fulfils the criteria for waste acceptable at landfills for inert waste as set out in section 2.1.2.2.1.2. Limit values for waste acceptable at landfills for inert waste2.1.2.1. Leaching limit valuesThe following leaching limit values apply for waste acceptable at landfills for inert waste, calculated at liquid to solid ratios (L/S) of 2 l/kg and 10 l/kg for total release and directly expressed in mg/l for C0 (the first eluate of percolation test at L/S = 0,1 l/kg). Member States shall determine which of the test methods (see section 3) and corresponding limit values in the table should be used.>TABLE>2.1.2.2. Limit values for total content of organic parametersIn addition to the leaching limit values under section 2.1.2.1, inert wastes must meet the following additional limit values:>TABLE>2.2. Criteria for landfills for non-hazardous wasteMember States may create subcategories of landfills for non-hazardous waste.In this Annex limit values are laid down only for non-hazardous waste, which is landfilled in the same cell with stable, non-reactive hazardous waste.2.2.1. Wastes acceptable at landfills for non-hazardous waste without testingMunicipal waste as defined in Article 2(b) of the Landfill Directive that is classified as non-hazardous in Chapter 20 of the European waste list, separately collected non-hazardous fractions of household wastes and the same non-hazardous materials from other origins can be admitted without testing at landfills for non-hazardous waste.The wastes may not be admitted if they have not been subjected to prior treatment according to Article 6(a) of the Landfill Directive, or if they are contaminated to an extent which increases the risk associated with the waste sufficiently to justify their disposal in other facilities.They may not be accepted in cells, where stable, non-reactive hazardous waste is accepted pursuant to Article 6(c)(iii) of the Landfill Directive.2.2.2. Limit values for non-hazardous wasteThe following limit values apply to granular non-hazardous waste accepted in the same cell as stable, non-reactive hazardous waste, calculated at L/S = 2 and 10 l/kg for total release and directly expressed in mg/l for C0 (in the first eluate of percolation test at L/S = 0,1 l/kg). Granular wastes include all wastes that are not monolithic. Member States shall determine which of the test methods (see section 3) and corresponding limit values in the table should be used.>TABLE>Member States shall set criteria for monolithic waste to provide the same level of environmental protection given by the above limit values.2.2.3. Gypsum wasteNon-hazardous gypsum-based materials should be disposed of only in landfills for non-hazardous waste in cells where no biodegradable waste is accepted. The limit values for TOC and DOC given in sections 2.3.2 and 2.3.1 shall apply to wastes landfilled together with gypsum-based materials.2.3. Criteria for hazardous waste acceptable at landfills for non-hazardous waste pursuant to Article 6(c)(iii)Stable, non-reactive means that the leaching behaviour of the waste will not change adversely in the long-term, under landfill design conditions or foreseeable accidents:- in the waste alone (for example, by biodegradation),- under the impact of long-term ambient conditions (for example, water, air, temperature, mechanical constraints),- by the impact of other wastes (including waste products such as leachate and gas).2.3.1. Leaching limit valuesThe following leaching limit values apply to granular hazardous waste acceptable at landfills for non-hazardous waste, calculated at L/S = 2 and 10 l/kg for total release and directly expressed in mg/l for C0 ( the first eluate of percolation test at L/S = 0,1 l/kg). Granular wastes include all wastes that are not monolithic. Member States shall determine which of the test methods and corresponding limit values should be used.>TABLE>Member States shall set criteria for monolithic waste to provide the same level of environmental protection given by the above limit values.2.3.2. Other criteriaIn addition to the leaching limit values under section 2.3.1, granular wastes must meet the following additional criteria:>TABLE>Member States must set criteria to ensure that the waste will have sufficient physical stability and bearing capacity.Member States shall set criteria to ensure that hazardous monolithic wastes are stable and non-reactive before acceptance in landfills for non-hazardous waste.2.3.3. Asbestos wasteConstruction materials containing asbestos and other suitable asbestos waste may be landfilled at landfills for non-hazardous waste in accordance with Article 6(c)(iii) of the Landfill Directive without testing.For landfills receiving construction materials containing asbestos and other suitable asbestos waste the following requirements must be fulfilled:- the waste contains no other hazardous substances than bound asbestos, including fibres bound by a binding agent or packed in plastic,- the landfill accepts only construction material containing asbestos and other suitable asbestos waste. These wastes may also be landfilled in a separate cell of a landfill for non-hazardous waste, if the cell is sufficiently self-contained,- in order to avoid dispersion of fibres, the zone of deposit is covered daily and before each compacting operation with appropriate material and, if the waste is not packed, it is regularly sprinkled,- a final top cover is put on the landfill/cell in order to avoid the dispersion of fibres,- no works are carried out on the landfill/cell that could lead to a release of fibres (e.g. drilling of holes),- after closure a plan is kept of the location of the landfill/cell indicating that asbestos wastes have been deposited,- appropriate measures are taken to limit the possible uses of the land after closure of the landfill in order to avoid human contact with the waste.For landfills receiving only construction material containing asbestos, the requirements set out in Annex I, point 3.2 and 3.3 of the Landfill Directive can be reduced, if the above requirements are fulfilled.2.4. Criteria for waste acceptable at landfills for hazardous waste2.4.1. Leaching limit valuesThe following leaching limit values apply for granular waste acceptable at landfills for hazardous waste, calculated at L/S = 2 and 10 l/kg for total release and directly expressed in mg/l for C0 (in the first eluate of percolation test at L/S = 0,1 l/kg). Granular wastes include all wastes that are not monolithic. Member States shall determine which of the test methods and corresponding limit values in the table should be used.>TABLE>Member States shall set criteria for monolithic waste to provide the same level of environmental protection given by the above limit values.2.4.2. Other criteriaIn addition to the leaching limit values under section 2.4.1, hazardous wastes must meet the following additional criteria:>TABLE>2.5. Criteria for underground storageFor the acceptance of waste in underground storage sites, a site-specific safety assessment as defined in Annex A must be carried out. Waste may be accepted only if it is compatible with the site-specific safety assessment.At underground storage sites for inert waste, only waste that fulfils the criteria set out in section 2.1 may be accepted.At underground storage sites for non-hazardous waste, only waste that fulfils the criteria set out in section 2.2 or in section 2.3 may be accepted.At underground storage sites for hazardous waste, waste may be accepted only if it is compatible with the site-specific safety assessment. In this case, the criteria set out in section 2.4 do not apply. However, the waste must be subject to the acceptance procedure as set out in section 1.3. SAMPLING AND TEST METHODSSampling and testing for basic characterisation and compliance testing shall be carried out by independent and qualified persons and institutions. Laboratories shall have proven experience in waste testing and analysis and an efficient quality assurance system.Member States may decide that:1. the sampling may be carried out by producers of waste or operators under the condition that sufficient supervision of independent and qualified persons or institutions ensures that the objectives set out in this Decision are achieved;2. the testing of the waste may be carried out by producers of waste or operators if they have set up an appropriate quality assurance system including periodic independent checking.As long as a CEN standard is not available as formal EN, Member States will use either national standards or procedures or the draft CEN standard, when it has reached the prEN stage.The following methods shall be used.SamplingFor the sampling of waste - for basic characterisation, compliance testing and on-site verification testing - a sampling plan shall be developed according to part 1 of the sampling standard currently developed by CEN.General waste properties>TABLE>Leaching tests>TABLE>Digestion of raw waste>TABLE>Analysis>TABLE>This list will be amended when more CEN standards are available.For tests and analyses, for which CEN methods are not (yet) available, the methods used must be approved by the competent authorities.(1) OJ L 47, 16.2.2001, p. 1.(2) OJ L 377, 31.12.1991, p. 20. Directive as last amended by Directive 31/1994/EC (OJ L 168, 2.7.1994, p. 28).Appendix ASAFETY ASSESSMENT FOR ACCEPTANCE OF WASTE IN UNDERGROUND STORAGE1. SAFETY PHILOSOPHY FOR UNDERGROUND STORAGE: ALL TYPES1.1. The importance of the geological barrierIsolation of wastes from the biosphere is the ultimate objective for the final disposal of wastes in underground storage. The wastes, the geological barrier and the cavities, including any engineered structures constitute a system that together with all other technical aspects must fulfil the corresponding requirements.The requirements of the Water Framework Directive (2000/60/EC) can be fulfilled only by demonstrating the long-term safety of the installation (see section 1.2.7). Article 11(3)(j) of Directive 2000/60/EC generally prohibits the direct discharge of pollutants into groundwater. Article 4(1)(b)(i) of Directive 2000/60/EC requires Member States to take measures to prevent the deterioration of the status of all bodies of groundwater.1.2. Site-specific risk assessmentThe assessment of risk requires the identification of:- the hazard (in this case the deposited wastes),- the receptors (in this case the biosphere and possibly groundwater),- the pathways by which substances from the wastes may reach the biosphere, and- the assessment of impact of substances that may reach the biosphere.Acceptance criteria for underground storage are to be derived from, inter alia, the analysis of the host rock, so it must be confirmed that no site-related conditions specified in Annex I to the Landfill Directive (with an exemption of Annex I(2), (3), (4) and (5)) are of relevance.The acceptance criteria for underground storage can be obtained only by referring to the local conditions. This requires a demonstration of the suitability of the strata for establishing a storage, i.e. an assessment of the risks to containment, taking into account the overall system of the waste, engineered structures and cavities and the host rock body.The site specific risk assessment of the installation must be carried out for both the operational and post-operational phases. From these assessments, the required control and safety measures can be derived and the acceptance criteria can be developed.An integrated performance assessment analysis shall be prepared, including the following components:1. geological assessment;2. geomechanical assessment;3. hydrogeological assessment;4. geochemical assessment;5. biosphere impact assessment;6. assessment of the operational phase;7. long-term assessment;8. assessment of the impact of all the surface facilities at the site.1.2.1. Geological assessmentA thorough investigation or knowledge of the geological setting of a site is required. This includes investigations and analyses of kind of rocks, soils and the topography. The geological assessment should demonstrate the suitability of the site for underground storage. The location, frequency and structure of any faulting or fracturing in surrounding geological strata and the potential impact of seismic activity on these structures should be included. Alternative site locations should be considered.1.2.2. Geomechanical assessmentThe stability of the cavities must be demonstrated by appropriate investigations and predictions. The deposited waste must be part of this assessment. The processes should be analysed and documented in a systematic way.The following should be demonstrated:1. that during and after the formation of the cavities, no major deformation is to be expected either in the cavity itself or at the earth surface which could impair the operability of the underground storage or provide a pathway to the biosphere;2. that the load-bearing capacity of the cavity is sufficient to prevent its collapse during operation;3. that the deposited material must have the necessary stability compatible with the geo-mechanical properties of the host rock.1.2.3. Hydrogeological assessmentA thorough investigation of the hydraulic properties is required to assess the groundwater flow pattern in the surrounding strata based on information on the hydraulic conductivity of the rock mass, fractures and the hydraulic gradients.1.2.4. Geochemical assessmentA thorough investigation of the rock and the groundwater composition is required to assess the present groundwater composition and its potential evolution over time, the nature and abundance of fracture filling minerals, as well as a quantitative mineralogical description of the host rock. The impact of variability on the geochemical system should be assessed.1.2.5. Biosphere impact assessmentAn investigation of the biosphere that could be impacted by the underground storage is required. Baseline studies should be performed to define local natural background levels of relevant substances.1.2.6. Assessment of the operational phaseFor the operational phase, the analysis should demonstrate the following:1. the stability of the cavities as in section 1.2.2;2. no unacceptable risk of a pathway developing between the wastes and the biosphere;3. no unacceptable risks affecting the operation of the facility.When demonstrating operational safety, a systematic analysis of the operation of the facility must be made on the basis of specific data on the waste inventory, facility management and the scheme of operation. It is to be shown that the waste will not react with the rock in any chemical or physical way, which could impair the strength and tightness of the rock and endanger the storage itself. For these reasons, in addition to wastes that are banned by Article 5(3) of the Landfill Directive, wastes that are liable to spontaneous combustion under the storage conditions (temperature, humidity), gaseous products, volatile wastes, wastes coming from collections in the form of unidentified mixtures should not be accepted.Particular incidents that might lead to the development of a pathway between the wastes and the biosphere in the operational phase should be identified. The different types of potential operational risks should be summarised in specific categories. Their possible effects should be evaluated. It should be shown that there is no unacceptable risk that the containment of the operation will be breached. Contingency measures should be provided.1.2.7. Long-term assessmentIn order to comply with the objectives of sustainable landfilling, risk assessment should cover the long-term. It must be ascertained that no pathways to the biosphere will be generated during the long-term post-operation of the underground storage.The barriers of the underground storage site (e.g. the waste quality, engineered structures, back filling and sealing of shafts and drillings), the performance of the host rock, the surrounding strata and the overburden should be quantitatively assessed over the long-term and evaluated on the basis of site-specific data or sufficiently conservative assumptions. The geochemical and geohydrological conditions such as groundwater flow (see sections 1.2.3 and 1.2.4), barrier efficiency, natural attenuation as well as leaching of the deposited wastes should be taken into consideration.The long-term safety of an underground storage should be demonstrated by a safety assessment comprising a description of the initial status at a specified time (e.g. time of closure) followed by a scenario outlining important changes that are expected over geological time. Finally, the consequences of the release of relevant substances from the underground storage should be assessed for different scenarios reflecting the possible long-term evolution of the biosphere, geosphere and the underground storage.Containers and cavity lining should not be taken into account when assessing the long-term risks of waste deposits because of their limited lifetime.1.2.8. Impact assessment of the surface reception facilitiesAlthough the wastes taken at the site may be destined for subsurface disposal, wastes will be unloaded, tested and possibly stored on the surface, before reaching their final destination. The reception facilities must be designed and operated in a manner that will prevent harm to human health and the local environment. They must fulfil the same requirements as any other waste reception facility.1.2.9. Assessment of other risksFor reasons of protection of workers, wastes should be deposited only in an underground storage securely separated from mining activities. Waste should not be accepted if it contains, or could generate, hazardous substances which might harm human health, e.g. pathogenic germs of communicable diseases.2. ACCEPTANCE CRITERIA FOR UNDERGROUND STORAGE: ALL TYPES2.1. Excluded wastesIn the light of sections 1.2.1 to 1.2.8, wastes that may undergo undesired physical, chemical or biological transformation after they have been deposited must not be disposed of in underground storage. This includes the following:(a) wastes listed in Article 5(3) of the Landfill Directive;(b) wastes and their containers which might react with water or with the host rock under the storage conditions and lead to:- a change in the volume,- generation of auto-flammable or toxic or explosive substances or gases, or- any other reactions which could endanger the operational safety and/or the integrity of the barrier.Wastes which might react with each other must be defined and classified in groups of compatibility; the different groups of compatibility must be physically separated in the storage;(c) wastes that are biodegradable;(d) wastes that have a pungent smell;(e) wastes that can generate a gas-air mixture which is toxic or explosive. This particularly refers to wastes that:- cause toxic gas concentrations due to the partial pressures of their components,- form concentrations when saturated within a container, which are higher than 10 % of the concentration which corresponds to the lower explosive limit;(f) wastes with insufficient stability to correspond to the geomechanical conditions;(g) wastes that are auto-flammable or liable to spontaneous combustion under the storage conditions, gaseous products, volatile wastes, wastes coming from collections in the form of unidentified mixtures;(h) wastes that contain, or could generate, pathogenic germs of communicable diseases (already provided for by Article 5(3)(c) of the Landfill Directive).2.2. Lists of waste suitable for underground storageInert wastes, hazardous and non-hazardous wastes, not excluded by sections 2.1 and 2.2 may be suitable for underground storage.Member States may produce lists of wastes acceptable at underground storage facilities in accordance with the classes given in Article 4 of the Landfill Directive.2.3. Site-specific risk assessmentAcceptance of waste at a specific site must be subject to site-specific risk assessment.The site-specific assessments outlined in section 1.2 for the wastes to be accepted at an underground storage should demonstrate that the level of isolation from the biosphere is acceptable. The criteria have to be fulfilled under storage conditions.2.4. Acceptance conditionsWastes can be deposited only in an underground storage securely separated from mining activities.Wastes that might react with each other must be defined and classified in groups of compatibility; the different groups of compatibility must be physically separated in the storage.3. ADDITIONAL CONSIDERATIONS: SALT MINES3.1. Importance of the geological barrierIn the safety philosophy for salt mines, the rock surrounding the waste has a two-fold role:- it acts as host rock in which the wastes are encapsulated;- together with the overlying and underlying impermeable rock strata (e.g. anhydrite), it acts as a geological barrier intended to prevent groundwater entering the landfill and, where necessary, effectively to stop liquids or gases escaping from the disposal area. Where this geological barrier is pierced by shafts and boreholes, these must be sealed during operation to secure against ingress of water, and must be hermetically closed after the underground landfill ceases to operate. If mineral extraction continues longer than the landfill operation, the disposal area must, after the landfill has ceased operating, be sealed with a hydraulically impermeable dam which is constructed according to the calculated hydraulically operative pressure corresponding to the depth, so that water which may seep into the still operating mine cannot penetrate through to the landfill area;- in salt mines, the salt is considered to provide total containment. The wastes will only make contact with the biosphere in the case of an accident or an event in geological time such as earth movement or erosion (for example, associated with sea-level rise). The waste is unlikely to change in storage, and the consequences of such failure scenarios must be considered.3.2. Long-term assessmentThe demonstration of long-term safety of underground disposal in a salt rock should be principally undertaken by designating the salt rock as the barrier rock. Salt rock fulfils the requirement of being impermeable to gases and liquids, of being able to encase the waste because of its convergent behaviour and of confining it entirely at the end of the transformation process.The convergent behaviour of the salt rock thus does not contradict the requirement to have stable cavities in the operation phase. The stability is important, in order to guarantee the operational safety and in order to maintain the integrity of the geological barrier over unlimited time, so that there is continued protection of the biosphere. The wastes should be isolated permanently from the biosphere. Controlled subsidence of the overburden or other defects over long time are acceptable only if it can be shown, that only rupture-free transformations will occur, the integrity of the geological barrier is maintained and no pathways are formed by which water would be able to contact the wastes or the wastes or components of the waste migrate to the biosphere.4. ADDITIONAL CONSIDERATIONS: HARD ROCKDeep storage in hard rock is here defined as an underground storage at several hundred metres depth, where hard rock includes various igneous rocks, e.g. granite or gneiss, it may also include sedimentary rocks, e.g. limestone and sandstone.4.1. Safety philosophyA deep storage in hard rock is a feasible way to avoid burdening future generations with the responsibility of the wastes since it should be constructed to be passive and with no need for maintenance. Furthermore, the construction should not obstruct recovery of the wastes or the ability to undertake future corrective measures. It should also be designed to ensure that negative environmental effects or liabilities resulting from the activities of present generations do not fall upon future generations.In the safety philosophy of underground disposal of wastes, the main concept is isolation of the waste from the biosphere, as well as natural attenuation of any pollutants leaking from the waste. For certain types of hazardous substances and waste, a need has been identified to protect the society and the environment against sustained exposure over extended periods of time. An extended period of time implies several thousands of years. Such levels of protection can be achieved by deep storage in hard rock. A deep storage for waste in hard rock can be located either in a former mine, where the mining activities have come to an end, or in a new storage facility.In the case of hard-rock storage, total containment is not possible. In this case, an underground storage needs to be constructed so that natural attenuation of the surrounding strata mediates the effect of pollutants to the extent that they have no irreversible negative effects on the environment. This means that the capacity of the near environment to attenuate and degrade pollutants will determine the acceptability of a release from such a facility.The requirements of the EU Water Framework Directive (2000/60/EC) can only be fulfilled by demonstrating the long-term safety of the installation (see section 1.2.7). The performance of a deep storage system must be assessed in a holistic way, accounting for the coherent function of different components of the system. In a deep storage in hard rock, the storage will reside below the groundwater table. Article 11(3)(j) of the Directive generally prohibits the direct discharge of pollutants into groundwater. Article 4(1)(b)(i) of the Directive requires Member States to take measures to prevent the deterioration of the status of all bodies of groundwater. For a deep storage in the hard rock, this requirement is respected in that any discharges of hazardous substances from the storage will not reach the biosphere, including the upper parts of the groundwater system accessible for the biosphere, in amounts or concentrations that will cause adverse effects. Therefore the water flow paths to and in the biosphere should be evaluated. The impact of variability on the geohydraulic system should assessed.Gas formation may occur in deep storage in hard rock due to long-term deterioration of waste, packaging and engineered structures. Therefore, this must be considered in the design of premises for a deep storage in hard rock.Appendix BOVERVIEW OF LANDFILLING OPTIONS PROVIDED BY THE LANDFILL DIRECTIVEIntroductionFigure 1 gives an overview of the landfilling possibilities for waste provided by the Landfill Directive together with some examples of subcategories of the main classes of landfills. The starting point (upper left corner) is a waste which should be landfilled. In accordance with Article 6(a) of the Landfill Directive, some treatment is required prior to landfilling for most wastes. The general definition of "treatment" is relatively broad and to a large extent left to the competent authorities in the Member States. It is assumed that the waste does not belong to any of the categories listed in Article 5(3) of the Landfill Directive.Inert-waste landfillThe first question to ask could be whether or not the waste is classified as hazardous. If the waste is not hazardous (according to the Hazardous Waste Directive (91/689/EC) and the current waste list), the next question could be whether or not the waste is inert. If it meets the criteria for waste to be landfilled at an inert landfill (class A, see figure 1 and table 1), the waste may be placed at an inert landfill.Inert waste may alternatively be placed in landfills for non-hazardous waste provided it fulfils the appropriate criteria (which it generally should).Non-hazardous waste landfill, including subcategoriesIf the waste is neither hazardous nor inert, then it must be non-hazardous, and it should go to a landfill for non-hazardous waste. Member States may define subcategories of landfills for non-hazardous waste in accordance with their national waste management strategies as long as the requirements of the Landfill Directive are met. Three major subcategories of non-hazardous waste landfills are shown in figure 1: landfill for inorganic waste with low organic/biodegradable content (B1), landfill for organic waste (B2), and landfill for mixed non-hazardous waste with substantial contents of both organic/biodegradable and inorganic materials. Category B1 sites can be subdivided further into sites for wastes that do not meet the criteria set out in section 2.2.2 for inorganic non-hazardous wastes that may be co-disposed with stable, non reactive hazardous wastes (B1a) and sites for wastes that do meet those criteria (B1b). Category B2 sites may, for example, be further subdivided into bioreactor landfills and landfills for less reactive, biologically treated waste. Further subclassification of non-hazardous landfills may be desired by some Member States, and monofills and landfills for solidified/monolithic waste may be defined within each subcategory (see the footnote below table 1). National acceptance criteria may be developed by the Member States to ensure proper allocation of non-hazardous waste to the various subcategories of non-hazardous waste landfills. If sub-classification of non-hazardous waste landfills is not desired, all non-hazardous waste (subject of course to the provisions of Articles 3 and 5 of the Landfill Directive) may go to a landfill for mixed non-hazardous waste (class B3).Placement of stable, non-reactive hazardous waste in landfill for non-hazardous wasteIf the waste is hazardous (according to Directive 91/689/EC and the current waste list), the treatment may have enabled the waste to meet the criteria for placement of stable, non-reactive hazardous waste in non-hazardous waste landfills within cells for inorganic waste with low organic/biodegradable content that meet the criteria in section 2.2.2 (class B1b). The waste may be granular (rendered chemically stable) or solidified/monolithic.Hazardous waste landfillIf the hazardous waste does not meet the criteria for placement in a class B1b landfill or cell for non-hazardous waste, the next question could be whether or not it meets the criteria for acceptance at a landfill for hazardous waste (class C). If the criteria are met, then the waste may be placed at a hazardous waste landfill.If the criteria for acceptance at a hazardous waste landfill are not met, the waste may be subjected to further treatment and tested again against the criteria, until they are met.Underground storageAlternatively, the waste may be tested against the criteria for underground storage. If the criteria are met, the waste may go to an underground storage facility for hazardous waste (landfill class DHAZ). If the underground storage criteria are not met, the waste may be subjected to further treatment and tested again.Although underground storage is likely to be reserved for special hazardous wastes, this subcategory may in principle be used also for inert waste (class DINERT) and non-hazardous waste (class DNON-HAZ).Figure 1Diagram showing the landfilling options provided by the Landfill Directive>PIC FILE= "L_2003011EN.004801.TIF">Table 1>TABLE>